 

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 18, 2015, by and among Cyalume Technologies Holdings, Inc., a Delaware
corporation (the “Company”), and the stockholders listed on Schedule I hereto
(the “Subscribers”).

 

WHEREAS, the Company and the Subscribers are parties to the Subscription
Agreement, dated as of the date hereof (the “Subscription Agreement”), pursuant
to which the Subscribers are acquiring newly issued shares of the Company’s
Series D Convertible Preferred Stock, par value $0.001 per share (the “Series D
Preferred Stock”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Subscription Agreement, the parties desire to enter into this Agreement in
order to grant certain rights to the Holders (as defined below) as set forth
below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers agree
as follows:

 

1.            Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreement shall have the meanings
given such terms in the Subscription Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Advice” has the meaning set forth in Section 7(b).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Subscriber,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager (or any Affiliate thereof) as such Subscriber
will be deemed to be an Affiliate of such Subscriber.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board” has the meaning set forth in Section 3(a)(i).

 

“Business Day” means any day, except Saturday, Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

 

“Company” has the meaning set forth in the Preamble.

 

“Convertible Securities” means any securities of the Company or any of its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, directly or indirectly, upon the conversion, exchange or
reclassification of such security, including without limitation, any debt,
preferred stock, rights or any other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock, but excluding Options.

 

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities. As of the date of this Agreement, the sole
Holders are the Subscribers.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Other Securities” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date hereof, shall
be the OTC Bulletin Board.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means (i) Common Stock issued or issuable upon
conversion of the Series D Shares and (ii), any securities issued or issuable in
respect of the shares described in clause (i) above in connection with any stock
split, dividend or other distribution, recapitalization, share combination,
reorganization, merger, consolidation or similar event (it being understood that
for purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities whenever such Person has the right to then acquire or
obtain from the Company Registrable Securities, whether or not such acquisition
has actually been effected); provided, that with respect to a particular Holder,
such securities shall cease to be Registrable Securities upon the sale of such
shares pursuant to a Registration Statement or Rule 144 under the Securities Act
(in which case, only such security sold by such Holder shall cease to be a
Registrable Security).

 

2

 

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
(in each case) the amendments and supplements to such Registration Statements,
including pre- and post-effective amendments thereto, all exhibits and all
material incorporated by reference or deemed to be incorporated by reference in
such Registration Statements.

 

“Regulation D” means Regulation D, as promulgated by the Commission under the
Securities Act.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holder” has the meaning set forth in Section 2(a).

 

“Series D Shares” means the shares of Series D Preferred Stock acquired by the
Subscribers pursuant to the terms of the Subscription Agreement.

 

“Subscribers” has the meaning set forth in the Preamble.

 

“Subscription Agreement” has the meaning set forth in the Recitals.

 

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares of capital stock or other equity interests
having the power to vote for directors or comparable managers are owned,
directly or indirectly, by the first Person.

 

“Suspension Period” has the meaning set forth in Section 3(a)(i).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on its Principal Trading Market, a day on which the Common Stock is
traded on any Trading Market, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC), or any similar organization or agency
succeeding to its functions of reporting prices; provided that, in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
LLC (formerly the American Stock Exchange), the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” has the meaning set forth in the Subscription Agreement.

 

3

 

 

2.            Piggyback Registration.

 

(a)          The Company shall notify all Holders in writing at least fifteen
(15) days prior to the filing of any registration statement under the Securities
Act for purposes of a public offering of securities (such securities, “Other
Securities”) of the Company of the same type and class as the Registrable
Securities including, but not limited to, registration statements relating to
secondary offerings of securities of the Company (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto, (ii) filed
solely in connection with any employee benefit or dividend reinvestment plan or
(iii) for the purpose of effecting a rights offering relating to the Common
Stock), and will afford each Holder an opportunity to include in such
registration statement all or part of such Registrable Securities held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by it (a “Selling Holder”) shall,
within ten (10) days after the above-described notice from the Company, so
notify the Company in writing. If a Selling Holder decides not to include all of
its Registrable Securities in any registration statement thereafter filed by the
Company, such Selling Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

 

(b)          Underwriting. If a registration statement of which the Company
gives notice under this Section 2 is for an underwritten offering, the Company
shall so advise the Holders by written notice. In such event, the right of any
such Holder to include Registrable Securities in a registration pursuant to this
Section 2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Selling Holders shall enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated as follows: (i) first, all Other Securities being sold by the
Company or by any Person (other than the Holders) exercising a contractual right
to demand registration pursuant to which such registration statement was filed,
(ii) second, to the Selling Holders and to any security holders requesting
piggyback registration pursuant to the terms of that certain Registration Rights
Agreement, dated as of November 19, 2013, entered into between the Company and
US VC Partners, L.P. or that certain Registration Rights Agreement, dated as of
July 30, 2014, entered into among the Company and the purchasers listed on
Schedule I thereto, in proportion (as nearly as practicable) to the number of
Registrable Securities or shares of Common Stock, as applicable, owned or held,
or underlying Convertible Securities owned or held, by each Selling Holder or
other security holder, as applicable, and (iii) among any other holders of Other
Securities requesting such registration, pro rata, based on the aggregate number
of Other Securities owned by each such holder. If any Selling Holder disapproves
of the terms of any such underwriting, such Selling Holder may elect to withdraw
therefrom by written notice to the Company and the underwriter, delivered at
least ten (10) Business Days prior to the effective date of the registration
statement. Any Registrable Securities excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration.

 

(c)          Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2
whether or not any Holder has elected to include Registrable Securities in such
registration, and shall promptly notify any Selling Holder of such termination
or withdrawal. The registration expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 4.

 

4

 

 

3.            Registration Procedures.

 

(a)          Whenever the Company is required to effect the registration of any
Registrable Securities pursuant to the terms hereof, the Company shall use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto, the Company shall as expeditiously as reasonably possible (but
subject to Section 2(c)):

 

i.            Prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities and use all reasonable best efforts to
cause such Registration Statement to become effective, and, upon the request of
the Holders of a majority of the Registrable Securities registered thereunder,
keep such Registration Statement effective until the Holders have completed the
distribution related thereto; and before filing a Registration Statement or
Prospectus or any amendment or supplements thereto, furnish to the Holders and
the underwriter or underwriters, if any, copies of all such documents proposed
to be filed, including documents incorporated by reference in the Prospectus,
which are not yet publicly available and, if requested by the Holders, the
exhibits incorporated by reference, which are not yet publicly available, and
the Holders shall have the opportunity to object to any information pertaining
to the Holders that is contained therein and the Company will make the
corrections reasonably requested by the Holders with respect to such information
prior to filing any registration statement or amendment thereto or any
prospectus or any supplement; provided, however, that at any time, upon written
notice to the Holders and for a period not to exceed sixty (60) days thereafter
(the “Suspension Period”), the Company may delay the filing or effectiveness of
any Registration Statement or suspend the use or effectiveness of any
Registration Statement (and the Holders hereby agree not to offer or sell any
Registrable Securities pursuant to such Registration Statement during the
Suspension Period) if the Company reasonably believes in the good faith judgment
of the board of directors of the Company (the “Board”) that there is or may be
in existence material nonpublic information or events involving the Company, the
failure of which to be disclosed in the prospectus included in the registration
statement could result in a violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law or any rule or
regulation thereunder. In the event that the Company shall exercise its right to
delay or suspend the filing or effectiveness of a registration hereunder, the
applicable time period during which the registration statement is to remain
effective shall be extended by a period of time equal to the duration of the
Suspension Period. The Company may extend the Suspension Period for an
additional consecutive sixty (60) days with the consent of the Holders of a
majority of the Registrable Securities registered under the applicable
Registration Statement, which consent shall not be unreasonably withheld. No
more than two (2) such Suspension Periods shall occur in any twelve (12) month
period, and the Company shall not file a registration statement with respect to
any Other Securities held by any other holder other than the Subscribers during
each such Suspension Period. In no event shall any Suspension Period, when taken
together with all prior Suspension Periods, exceed 120 days in the aggregate. If
so directed by the Company, all Holders registering Registrable Securities under
such Registration Statement shall (i) not offer to sell any Registrable
Securities pursuant to the Registration Statement during the period in which the
delay or suspension is in effect after receiving notice of such delay or
suspension; and (ii) use their reasonable best efforts to deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Holders’ possession, of the Prospectus relating to such Registrable
Securities current at the time of receipt of such notice.

 

ii.           Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus (and all
amendments and supplements thereto) used in connection with such Registration
Statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement.

 

5

 

 

iii.          Furnish to the Holders selling such Registrable Securities such
number of copies of a Prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.

 

iv.          Use its reasonable best efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by any Holder selling any such Registrable Securities; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

 

v.           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering and take all such other
customary actions as the Holders participating in such offering or the managing
underwriters of such offering reasonably request in order to expedite or
facilitate the disposition of the securities covered by such registration
statement (including, without limitation, making members of senior management of
the Company reasonably available to participate in “road-show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the securities)). Each Holder participating in such underwriting
shall also enter into and perform its obligations under such an agreement.

 

vi.          Notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the occurrence of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. The Company will use reasonable best efforts to amend or supplement
such Prospectus in order to cause such Prospectus not to include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

 

vii.         Furnish to each selling Holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the counsel representing the
Company for the purposes of such registration, dated the effective date of such
Registration Statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting agreement)
in form and substance as is customarily given to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and (ii) a letter from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering addressed to the underwriters
and covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the Holders participating in such sale, lead
underwriters or managing underwriters reasonably request.

 

viii.        To the extent not prohibited by applicable law or pre-existing
applicable contractual restrictions, (i) make available, for inspection by the
Holders and any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney retained by any such underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, (ii) cause the Company’s officers and employees to supply all
information reasonably requested by such Holders or such underwriter or attorney
in connection with such Registration Statement, and (iii) make the Company’s
independent accountants available for any such underwriter’s due diligence, in
each case, as necessary or advisable to verify the accuracy of the information
in such Registration Statement and to conduct appropriate due diligence in
connection therewith.

 

6

 

 

ix.          Provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement.

 

x.           Make generally available to its stockholders a consolidated
earnings statement (which need not be audited) for the 12 months beginning after
the effective date of such Registration Statement as soon as reasonably
practicable, and in any event no later than thirty (30) days after the end of
such period, which earnings statement shall satisfy the requirements of an
earnings statement under Section 11(a) of the Securities Act and Rule 158
thereunder.

 

xi.          Promptly respond to any and all comments received from the
Commission, with a view towards causing the Registration Statement or any
amendment thereto to be declared effective by the Commission as soon as
reasonably practicable and shall file an acceleration request as soon as
reasonably practicable following the resolution or clearance of all Commission
comments or, if applicable, following notification by the Commission that any
such registration statement or any amendment thereto will not be subject to
review.

 

xii.         At all times after the Company has filed a registration statement
with the Commission pursuant to the requirements of the Securities Act, the
Company shall use its reasonable best efforts to file all reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and use its reasonable best
efforts to take such further action as the Holders may reasonably request, all
to the extent required to enable the Holders to be eligible to sell Registrable
Securities pursuant to Rule 144 (or any similar rule then in effect).

 

xiii.        Promptly notify the Holders participating in a sale and the
underwriter or underwriters by written notice, if any:

 

(1)         when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(2)         of the notification to the Company by the Commission of its
initiation of any proceeding with respect to the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement; and

 

(3)         of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or Blue Sky laws of any jurisdiction.

 

xiv.        Permit any Holder, which in such Holder’s sole and exclusive
judgment, might be deemed to be an underwriter or a controlling Person of the
Company, to participate in the preparation of such Registration Statement and to
require the insertion therein of language, furnished to the Company in writing,
which in the reasonable judgment of such Holder and its counsel should be
included.

 

xv.         Make such representations and warranties to Holders participating in
a sale of Registrable Securities and the underwriters as are customarily made by
issuers to selling stockholders and underwriters, as the case may be, in primary
underwritten public offerings.

 

xvi.        Use reasonable best efforts to prevent the issuance of any stop
order suspending the effectiveness of such Registration Statement or of any
order preventing or suspending the use of any preliminary prospectus and, if any
such order is issued, to obtain the lifting thereof at the earliest reasonable
time.

 

7

 

 

xvii.       Use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission.

 

(b)          Selling Holder Obligations. In connection with any offering under
any Registration Statement under this Agreement, the Company may require that
each seller of Registrable Securities (i) furnish to the Company in writing such
(A) information with respect to such seller of Registrable Securities as may be
required by law or regulations for use in connection with any related
Registration Statement or Prospectus (or amendment or supplement thereto) and
all information required to be disclosed in order to make the information
previously furnished to the Company by such seller of Registrable Securities not
contain a material misstatement of fact or necessary to cause such Registration
Statement or Prospectus (or amendment or supplement thereto) not to omit a
material fact with respect to such seller of Registrable Securities necessary in
order to make the statements therein not misleading and (B) the intended method
of disposition of its Registrable Securities; and (ii) shall comply with the
Securities Act and the Exchange Act and all applicable state securities laws and
comply with all applicable regulations in connection with the registration and
the disposition of the Registrable Securities. If any seller of Registrable
Securities fails to provide such information in a timely manner after written
request therefor, the Company may exclude such seller’s Registrable Securities
from a registration under Sections 2 or 3 hereof.

 

4.            Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed or quoted for trading, and (B) with respect to compliance with applicable
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in a Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) reasonable fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, (vi) fees and expenses of one counsel to the
Subscribers, and (vii) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

 

8

 

 

5.            Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder and its Affiliates and its and their respective officers, directors,
agents, partners, members, managers, stockholders, Affiliates and employees of
each of them, each underwriter, broker or any other Person acting on behalf of
such Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, stockholders, agents and
employees of each such controlling Person and its Affiliates, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
actions, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses, joint or several (collectively, “Losses”) to which any of the
foregoing Persons may become subject under the Securities Act or otherwise, as
and when incurred, insofar as such Losses arise out of or are based upon (i) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act) or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations under this Agreement, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in such Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (B) in the case of an occurrence of
an event of the type specified in Section 3(a)xiii(2)-(3), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
7(b) below, to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall promptly notify the Holders by written notice of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 6(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

 

(b)          Indemnification by Holders. Each selling Holder shall, severally
and not jointly, indemnify and hold harmless the Company, its directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

9

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided that the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding, and in no
event shall such settlement include any non-monetary limitation on the actions
of any Indemnified Party or any of its Affiliates or any admission of fault or
liability on behalf of any such Indemnified Party.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided that the Indemnified Party shall promptly reimburse
the Indemnifying Party for that portion of such fees and expenses applicable to
such actions for which such Indemnified Party is finally judicially determined
to not be entitled to indemnification hereunder). The failure to deliver written
notice to the Indemnifying Party within a reasonable time of the commencement of
any such action shall not relieve such Indemnifying Party of any liability to
the Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

10

 

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
Section 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Subscription Agreement.

 

6.            Rule 144 Compliance. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Securities Act;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and Exchange Act; and

 

(c)          furnish to any Holder, promptly upon request, a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company filed with the Commission, and such other
reports and documents as such Holder may reasonably request in connection with
availing itself of any rule or regulation of the Commission allowing it to sell
any such Registrable Securities without registration.

 

11

 

 

7.            Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, (i) it shall waive the defense that a
remedy at law would be adequate, and (ii) no Holder will be required to post a
bond or other security to maintain such action.

 

(b)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(a)xiii(2)-(3),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable.

 

(c)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(d)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and the
Holder(s) of at least a majority of the Registrable Securities then outstanding,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(e)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Subscription Agreement.

 

(f)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Each Holder may
assign its respective rights (but only with all related obligations) with
respect to any or all of its Registrable Securities hereunder to a permitted
transferee of such Registrable Securities; provided in each case that (i) such
Holder agrees in writing with such transferee to assign such rights and related
obligations under this Agreement, and for such transferee to assume such
obligations, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of the
name and address of such transferee and the Registrable Securities with respect
to which such registration rights are being transferred or assigned, (iii) at or
before the time the Company received the written notice contemplated by clause
(ii) of this sentence, the transferee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D.

 

12

 

 

(g)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(h)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

 

(i)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

(j)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  CYALUME TECHNOLOGIES HOLDINGS, INC.         By:  /s/ Michael Bielonko    
Name:  Michael Bielonko     Title:  Chief Financial Officer

 

Signature Page to Registration Rights Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  SUBSCRIBER:       MONROE CAPITAL CORPORATION         By:  /s/ Jeffrey Cupples
    Name:  Jeffrey Cupples     Title:  Director

 

Signature Page to Registration Rights Agreement

 

 

 

 

  SUBSCRIBER:       MONROE CAPITAL SENIOR SECURED DIRECT
 LOAN FUND LP         By: MONROE CAPITAL SENIOR SECURED
DIRECT LOAN FUND LLC, its general partner         By:  /s/ Jeffrey Cupples    
Name:  Jeffrey Cupples     Title:  Director

 

Signature Page to Registration Rights Agreement

 

 

 

 

  SUBSCRIBER:       MONROE CAPITAL SENIOR SECURED DIRECT
LOAN FUND (UNLEVERAGED) LP         By: MONROE CAPITAL SENIOR SECURED
DIRECT LOAN FUND LLC, its general partner         By:  /s/ Jeffrey Cupples    
Name:  Jeffrey Cupples     Title:  Director

 

Signature Page to Registration Rights Agreement

 

 

 

 

  SUBSCRIBER:       MONROE CAPITAL PARTNERS FUND II, LP         By: MONROE
CAPITAL PARTNERS FUND II, LLC,
its general partner         By:  /s/ Jeffrey Cupples     Name:  Jeffrey Cupples
    Title:  Director

 

Signature Page to Registration Rights Agreement

 

 

 

 

SCHEDULE I

 

SUBSCRIBERS

 

Monroe Capital Corporation

Monroe Capital Senior Secured Direct Loan Fund LP

Monroe Capital Senior Secured Direct Loan Fund (Unleveraged) LP

Monroe Capital Partners Fund II, LP

 

 

 